                      Case: 1:18-cr-00310 Document #: 40 Filed: 01/09/19 Page 1 of 9 PageID #:457
                                                                                                                                                  &L'

                                   UNITED STATES DISTRICT COURT
                                                          Northern District of Illinois


                 UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                            v.

                            VISHAL SAVLA                                       Case Number:             I   :   l8-CR-003 l0( I )

                                                                               USM Number:              53167-424



                                                                               Chris C. Gair
                                                                               Defendant's Attomey


THE DEFENDANT:
I     pleaded guilty to count(s) One
E     pleaded nolo contendere tocount(s) which was accepted by the court.
E     was found guilty on   count(s) after a plea of not guilty.
The defendant is adjudicated guilty ofthese offenses:
    Title & Section / Nature of Offense                                                              Offense Ended                        Count
    l8:1343.F Fraud By Wire, Radio, Or Television                                                    0413012018                           I




The defendant is sentenced as provided in pages 2 through 9 ofthisjudgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

E    ttre defendant   has been found not guilty on count(s)

E Count(s)         dismissed on the motion of the United States.

It is ordered that the defendant must notifu the United States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must noti$r the court and United States Attorney of material changes in economic circumstances.


                                                                                  J        9.2019
                                                                                  Date of Im



                                                                                  Signature ofJudge
                                                                                  Charles R. Norgle, United States District

                                                                                  Name and Title of Judge

                                                                                                                   "jAN
                                                                                                                          CI   I   2019
                                                                                  Date
                 Case: 1:18-cr-00310 Document #: 40 Filed: 01/09/19 Page 2 of 9 PageID #:458
ILND 2458 (Rev.0312912018) Judgment in
                             a Criminal Case
Sheet 2 - Imorisonment                                                                     Judgment - Page 2 of 9

DEFENDANT: VISHAL SAVLA
CASE NUMBER: l: l8-CR-00310(l)
                                                               IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
42 months as to count I

A         The court makes the following recommendations to the Bureau of Prisons: designation to Oxford.

f]        The defendant is remanded to the custody of the United States Marshal.

tr        The defendant shall surrender to the United States Marshal for this district:

          traton
     tr        as   notified by the United States Marshal.

     E         The defendant shall surrender for service ofsentence at the institution designated by the Bureau ofPrisons:

          A          before 2:00 pm on     April 1,2019 or to the U.S. Marshal if   an institution has not been designation by this date.

          !          as   notified by the United States Marshal.

          tr         as   notified by the Probation or Pretrial Services Office.




                                                                      RETURl\

I have executed this judgment as follows:




Defendant delivered       on                to                                                                         , with a certified copy of this
judgment.




                                                                                         LINITED STATES MARSHAL


                                                                                    By
                                                                                         DEPUTY UNITED STATES MARSHAL
                       Case: 1:18-cr-00310
ILND 2458 (Rev. 3129/2018) Judgment in
                                  a Criminal Case
                                                 Document #: 40 Filed: 01/09/19 Page 3 of 9 PageID #:459
St..t : - Srp"*i..d
DEFENDANT: VISHAL SAVLA
CASE NUMBER: I : l8-CR-003 l0(l)

        MANDATORY CONDTTTONS OF SUPERVTSED RELEASE PURSUANT TO 18 U.S.C                                                        S   3583(d)

Upon release from imprisonment, you shall be on supervised release for a term of:
three (3) years.

         You must report to the probation office in the district to which you are released within 72 hours of release from the custody of the
Bureau of Prisons. The court imposes those conditions identified by checkmarks below:



During the period ofsupervised release:
 E (l) you shall not commit another Federal, State, or local crime.
 tr (2) you shall not unlawfully possess a controlled substance.
 ! (3) you shall attend a public, private, or private nonprofit offender rehabilitation   program that has been approved by the court,       if
             an approved program is readily available within a 50-mile radius of your legal residence. [Use for a first conviction of a
             domestic violence crime, as defined in $ 3561(b).1
 tr     (4) you shall register and comply with all requirements of the    Sex Offender Registration and Notification Act (42 U.S.C. S
             16913).
 E      (5) you shall cooperate in the collection of a DNA sample if the collection of such a sample is required by law.
 tr     (6) you shall refrain from any unlawful use of a controlled substance AND submit to one drug test within 15 days of release on
            supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use ofa controlled substance during
             each year of supervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant
             if reliable sentencing information indicates a low risk of future substance abuse by the defendant.]

  DTSCRETT0NARY CONDTTTONS OF SUPERVTSED RELEASE PURSUANT TO 18 U.S.C $ 3s63(b) AND
                                 18 u.s.c $ 3s83(d)

Discretionary Conditions        The court orders that you abide by the following conditions during the term of supervised release because such
                                -
conditions are reasonably related to the factors set forth in $ 3!53G)0) and (aX2)G). (C). and (D): such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in $ 3553 (aX2) (B). (C). and (D): and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified by checkmarks below:



During the period of supervised release:
 E (l)           you shall provide financial support to any dependents iffinancially able.
 tr Q)           you shall make restitution to a victim of the offense under $ 3556 (but not subject to the limitation of $ 3663(a) or
                 g    3663A(cXlXA)).
 tr (3)          you shall give to the victims of the offense notice pursuant to the provisions of $ 3555, as follows:,   .,.,


 E (4)           you shall seek, and work conscientiously at, lawful employment or pursue conscientiously a course of study or
                 vocational training that will equip you for employment.
 A (5)           you shall refrain from engaging in a specified occupation, business, or profession bearing a reasonably direct relationship
                 to the conduct constituting the offense, or engage in such a specified occupation, business, or profession only to a stated
                 degree or under stated circumstances; (ifchecked yes, please indicate restriction(s))
 A (6)           you shall refrain from knowingly meeting or communicating with any person whom you know to be engaged, or
                 planning to be engaged, in criminal activity and from:
                 E    visiting the following type of places:
                 E   knowingly meeting or communicating with the following persons:
 E (7)           you shall refrain from E any or I excessive use ofalcohol (defined as I having a blood alcohol concentration greater
                 than 0.08); or E        , or any use of a narcotic drug or other controlled substance, as defined in $ 102 of the Controlled
                 Substances Act (2_l U.S.C. S 802), without a prescription by a licensed medical practitioner.
 E (8) you shall refrain from possessing a firearm, destructive device, or other dangerous weapon.
 E (9) E you shall participate, at the direction of a probation officer, in a substance abuse treatment           program, which may
                        include urine testing up to a maximum of 104 tests per year.
                               Case: 1:18-cr-00310
ILND 2458 (Rev. 3/2912018) Judgment in
                                                        Document #: 40 Filed: 01/09/19 Page 4 of 9 PageID #:460
                                          a Criminal Case
    -
Sheet 3       Supervised Release                                                                                                      Judgment   -   Page 4 of 9

DEFENDANT: VISHAL SAVLA
CASE NUMBER: I : 1 8-CR-003 10(l)
                          E    you shall participate, at the direction of a probation officer, in a mental health treatment program, which may include
                               the use of prescription medications.
                          E    you shall participate, at the direction of a probation ofTicer, in medical care; (if checked yes, please specifu:      .)
 tr (10)                  (intermittent confinement): you shall remain in the custody of the Bureau of Prisons during nights, weekends, or other
                          intervals of time, totaling , '         [no more than the lesser of one year or the term of imprisonment authorized for the
                          offense], during the first year ofthe term ofsupervised release (provided, however, that a condition set forth in S
                          3563(b)(10) shall be imposed only for a violation of a conditionof supervised release in accordance with $ 3583(e)(2)
                          and only when facilities are available) for the following period -.=,:. .
 tr       (   I   I   )   (community confinement): you shall reside at, or participate in the program of a community corrections facility
                          (including a facility maintained or under contract to the Bureau ofPrisons) for all or part ofthe term ofsupervised
                          release, for a period of ..-,,.-,,.,, months.
 tr 02)                                            for
                          you shall work in community service                    hours as directed by a probation officer.
 tr (13) you shall reside in the following place or area: , or refrain from residing in a specified place or area:
 E (14) you shall remain within the jurisdiction where you are being supervised, unless granted permission to leave by the court
          or a probation officer.
 E  (l 5) you  shall report to a probation officer as directed by the court or a probation officer.
 E (16) E you shall permit a probation officer to visit you I at any reasonable time or E as specified: ,
                 I at home                  I at work                   I at school                 I at a community service location
                                   E   other reasonable location specified by a probation officer
                          tr     you shall permit confiscation ofany contraband observed in plain view ofthe probation officer.
 A        (I      7)      you shall notiry a probation officer promptly, within 72 hours, of any change in residence, employer, or workplace and,
                          absent constitutional or other legal privilege, answer inquiries by a probation officer.
 E        (I      8)      you shall notifi a probation officer promptly, within 72 hours, if arrested or questioned by a law enforcement officer.
 tr       (I      9)      (home confinement): you shall remain at your place of residence for a total     of        months during nonworking hours.
                          [This condition may be imposed only as an alternative to incarceration.]
                          tr       Compliance with this condition shall be monitored by telephonic or electronic signaling devices (the selection of
                                   which shall be determined by a probation officer). Electronic monitoring shall ordinarily be used in connection
                                   with home detention as it provides continuous monitoring of your whereabouts. Voice identification may be used
                                   in lieu of electronic monitoring to monitor home confinement and provides for random monitoring of your
                                   whereabouts. If the offender is unable to wear an electronic monitoring device due to health or medical reasons, it
                                   is recommended that home confinement with voice identification be ordered, which will provide for random
                                   checks on your whereabouts. Home detention with electronic monitoring or voice identification is not deemed
                                   appropriate and cannot be effectively administered in cases in which the offender has no bona fide residence, has a
                                   history of violent behavior, serious mental health problems, or substance abuse; has pending criminal charges
                                   elsewhere; requires frequent travel inside or outside the district; or is required to work more than 60 hours per
                                   week.
                          tr       You shall pay the cost of electronic monitoring or voice identification at the daily contractual rate, if you are
                                   financially able to do so.
         tr The Court waives the elechonic/location monitoring component of this condition.
 tr (20) you shall comply with the terms of any court order or order of an administrative process pursuant to the law of a State,
                          the District of Columbia, or any other possession or territory of the United States, requiring payments by you for the
                          support and maintenance of a child or of a child and the parent with whom the child is living.
 tr Ql)                   (deportation): you shall be surrendered to a duly authorized offrcial of the Homeland Security Department for a
                          determination on the issue of depotability by the appropriate authority in accordance with the laws under the
                          Immigration and Nationality Act and the established implementing regulations. If ordered deported, you shall not
                          reenter the United States without obtaining, in advance, the express written consent of the Attorney General or the
                          Secretary of the Department of Homeland Security.
 E Q2)                    you shall satisfi such other special conditions as ordered below.
 ! (23)                   (if required to register under the Sex Offender Registration and Notification Act) you shall submit at any time, with or
                          without a warrant, to a search ofyour person and any property, house, residence, vehicle, papers, computer, other
                          elecffonic communication or data storage devices or media, and effects, by any law enforcement or probation officer
                          having reasonable suspicion concerning a violation of a condition of supervised release or unlawful conduct by you, and
                          by any probation officer in the lawful discharge of the officer's supervision functions (see special conditions section).
 tr Q4)                   Other:
                      Case: 1:18-cr-00310 Document #: 40 Filed: 01/09/19 Page 5 of 9 PageID #:461
                                 a Criminal Cas.
ILND 2458 (Rev . 3129/2018) Judgment in
St".t: - Srp.*it.O                                                                                                       ,udgment _ page 5 of 9

DEFENDANT: VISHAL SAVLA
CASE NUMBER: 1: I 8-CR-003 l0(l)

SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C.3563(bX22) and 3583(d)
The court imposes those conditions identified by checkmarks below:



During the term ofsupervised release:
 tr (l) if you have not obtained a high school diploma or equivalent, you shall participate in            a General Educational
                 Development (GED) preparation course and seek to obtain a GED within the first year of supervision.
 !      (2)      you shall participate in an approved job skill-training program at the direction of a probation officer within the first 60
                 days of placement on supervision.
 A (3)           you shall, if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off
                 from employment, perform at least 20 hours of community service per week at the direction of the U.S. Probation OfIice
                 until gainfully employed. The amount of community service shall not exceed 400 trours.
 tr (4)          you shall not maintain employment where you have access to other individual's personal information, including, but not
                 limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer.
 tr (5)          you shall not incur new credit charges or open additional lines ofcredit without the approval ofa probation officer unless
                 you are in compliance with the financial obligations imposed by this judgment.
 A (6)           you shall provide a probation officer with access to any requested financial information necessary to monitor compliance
                 with conditions of supervised release.
 E O             you shall notiff the court of any material change in your economic circumstances that might affect your ability to pay
                 restitution, fines, or special assessments.
 tr (8)          you shall provide documentation to the IRS and pay taxes as required by law.
 tr (9)          you shall participate in a sex offender treatment program. The specific program and provider will be determined by a
                 probation officer. You shall comply with all recommended treatment which may include psychological and physiological
                 testing. You shall maintain use of all prescribed medications.
                 tr      You shall comply with the requirements of the Computer and Internet Monitoring Program as administered by the
                         United States Probation Office. You shall consent to the installation of computer monitoring software on all
                         identified computers to which you have access. The software may restrict and/or record any and all activity on the
                         computer, including the capture of keystrokes, application information, Internet use history, email
                         correspondence, and chat conversations. A notice will be placed on the computer at the time of installation to
                         warn others of the existence of the monitoring software. You shall not remove, tamper with, reverse engineer, or
                         in any way circumvent the software.
                 tr      The cost of the monitoring shall be paid by you at the monthly contractual rate, if you are financially able, subject
                         to satisfaction of other financial obligations imposed by this judgment.
                 tr     You shall not possess or use any device with access to any online computer service at any location (including
                        place of employment) without the prior approval of a probation officer. This includes any Internet service
                        provider, bulletin board system, or any other public or private network or email system.
                 !      You shall not possess any device that could be used for covert photography without the prior approval ofa
                        probation officer.
                 tr     You shall not view or possess child pornography. If the treatment provider determines that exposure to other
                        sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely
                        to assist the treatment process, such proposed conditions shall be promptly presented to the court, for a
                        determination, pursuant to l8 U.S.C. $ 3583(e)(2), regarding whether to enlarge or otherwise modify the
                        conditions of supervision to include conditions consistent with the recommendations of the treatment provider.
                 tr     You shall not, without the approval of a probation officer and treatment provider, engage in activities that will put
                        you in unsupervised private contact with any person under the age of 18, or visit locations where children
                        regularly congregate (e.g., locations specified in the Sex Offender Registration and Notification Act.)
                 tr     This condition does not apply to your family  members:          fNames]
                 tr     Your employment shall be restricted to the district and division where you reside or are supervised, unless
                        approval is granted by a probation officer. Prior to accepting any form of employmentyou shall seek the approval
                        of a probation officer, in order to allow the probation officer the opportunity to assess the level of risk to the
                        community you will pose if employed in a particular capacity. You shall not participate in any volunteer activity
                        that may cause you to come into direct contact with children except under circumstances approved in advance by
                        a probation oflicer and treatment provider.
                 tr     You shall provide the probation officer with copies of your telephone bills, all credit card statements/receipts, and
                        any other financial information requested.
                         Case: 1:18-cr-00310       Document #: 40 Filed: 01/09/19 Page 6 of 9 PageID #:462
ILND 2458 (Rev. 3129/2018) Judgment in
                                    a Criminal Case
    - Supervised
Sheet 3                 Release                                                                      Judgment-                          Page 6   of9
DEFENDANT: VISHAL SAVLA
CASE NUMBER: I : l8-CR-003 10(l)
                      tr       You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that
                              impose restrictions beyond those set forth in this order.
 E        (   l0)     you shall pay any financial penalty that is imposed by this judgment that remains unpaid at the commencement of the
                      term of supervised release. Your monthly payment schedule shall be an amount that is at least     $       or IQYo of your
                      net monthly income, defined as income net of reasonable expenses for basic necessities such as food, shelter, utilities,
                      insurance, and employment-related expenses.
 A        ( ) I   I   you shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the
                      permission of the court.
 !        (12)        you shall pay to the Clerk of the Court  $        as repayment to the United States government funds you received during
                      the investigation of this offense. (The Clerk of the Court shall remit the fundsto       (include Agency and Address).
 tr       (   l3)     if the probation officer determines that you pose a risk to another person (including an organization or members of the
                      community), the probation officer may require you to tell the person about the risk, and you must comply with that
                      instruction. Such notification could include advising the person about your record ofarrests and convictions and
                      substance use. The probation officer may contact the person and confirm that you have told the person about the risk.
 n (14)               Other:
                        Case: 1:18-cr-00310 Document #: 40 Filed: 01/09/19 Page 7 of 9 PageID #:463
ILND 2458 (Rev. 3/2912018) Judgment in
                                    a Criminal Case
Sheet 5 - Criminal MonetaryPenalties                                                           Judgment - Page 7 of 9

DEFENDANT: VISFI-AL SAVLA
CASENUMBER: I :1 8-CR-003 l0(l)
                                               CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                                     Assessment     JVTA Assessment*                           Fine                  Restitution
 TOTALS                                                 $ 100.00                    s.00                       $.00                s2.119.578.00



 Ally Investments      LLC
                                                                                                                      5
                                                                                                                    616,483.00
                                                                                                                    s
 Shastri Ventures
                                                                                                                    348,1,22.00
                                                                                                                      (
 Kabir V
                                                                                                                      100,000.00
                                                                                                                      5
 Michael         C
                                                                                                                      100,000.00
                                                                                                                      S
 Andrew          G
                                                                                                                   45,500.00
                                                                                                                      S
 Jeffrey O
                                                                                                                   40,500.00
 Anthony         B
                                                                                                                    18,973.00

 Ariti   B
                                                                                                                   50,000.00
                                                                                                                      5
 Blaine      R                                                                                                      100,000.00
                                                                                                                    s
 Ramesh          S                                                                                                  200,000.00
                                                                                                                      5
 Snehal      B                                   1                                                                 500,000.00
 Total                                          16                                                                l_"119,s?&99_


 tr          The determination of restitution is deferred   until     . An Amended Judgment in a Criminal Case 1,lo zlscl will be entered after such
             determination.
 tr          The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

             If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
             otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. $ 3664(D, all nonfederal
             victims must be paid before the United States is paid.




         tr          Restitution amount ordered pursuant to plea agreement $

         tr          The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
                     before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. $ 3612(f). All of the payment options on Sheet
                     6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. $ 3612(9).
         E           The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                      A             the interest requirement is waived for the restitution.

                      tr            the interest requirement for    the     is modified as follows:

         tr          The defendant's non-exempt assets, if any, are subject to immediate execution to satisfu any outstanding restitution or fine
                     obligations.

         * Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
         * Findings for the total amount of lossesare required under Chapters 109A, 110, 110A, and 1l3A of Title 18 for offenses committed
                    Case: 1:18-cr-00310
ILND 2458 (Rev. 312912018) Judgment in
                                             Document #: 40 Filed: 01/09/19 Page 8 of 9 PageID #:464
                               a Criminal Case
                       Penalties
Sheet 5 - Criminal Monetary                                                                    Judgment - Page 8 of 9

DEFENDANT: VISHAL SAVLA
CASE NUMBER: l:18-CR-003 l0(l)
      on or after September 13,1994, but before April23,1996.
                    Case: 1:18-cr-00310      Document #: 40 Filed: 01/09/19 Page 9 of 9 PageID #:465
ILND 2458 (Rev.0312912018) Judgment in
                                a Criminal Case
Sheet 7 - Denial ofFederal Benefits                                                                                                    Judgment-Page9of9
DEFENDANT: VISHAL SAVLA
CASE    NUMBER: I :18-CR-003 l0(l)
                                                    SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:


A      tr     Lump sum payment of        $       due immediately.


               tr       balance due not   laterthan         , or

               tr       balance due in accordance with      E   C,   E   D,   E   E, or   E   p below; or



B      tr     Payment to begin immediately (may be combined with              E    C,     D   D, or   E   F below); or


C      tr     Payment in   equal          (e.g. weekly, monthly, quarterly) installments of               $      over a period   of   (e.g., months or years),   to
              commence                                              of this judgment; or
                                  (e.g., 30 or 60 days) after the date


D      D      Payment in   equal          (e.g. weekly, monthly, quarterly) installments of               $      overaperiod     of   (e.g., months   oryears),to
              commence            (e.g., 30 or 60 days) after release    from imprisonment to a term of supervision; or

E      tr     Payment during the term of supervised release will commence                 within
                                                                                         (e.s., 30 or 60 days) after release from imprisonment.
              The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      tr     Special instructions regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

tr     Joint and Several

Case   Number                                    Total   Amount                        Several
                                                                                   Joint and                        Corresponding Payee,   if
Defendant and Co-Defendant        Names                                            Amount                           Appropriate
(including defendant number)

**See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.**

tr     The defendant shall pay the cost ofprosecution.


tr     The defendant shall pay the following court cost(s):


!      The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
